Title: To Thomas Jefferson from Richard Peters, 1 October 1786
From: Peters, Richard
To: Jefferson, Thomas



Dear Sir
Philada. Oct. 1. 1786

I hope your Friendship will induce you to excuse the Trouble I give you in negotiating a little Affair for me. I recieved 930 Dollars for a Captain Capitaine which has been lying in our Bank for a long Time as I could not pay it before I recieved a proper Power of Attorney from Mr. Capitaine to make a Settlement of his Accounts. Having now recieved it and got thro’ the necessary Forms I have troubled you to find him out and pay him the Sum mentioned in the enclosed Bill taking his Reciept therefor of which I beg you will be pleased to inform me. Be assured of the most respectful and sincere Esteem with which I am Your obed hble Servt.,

Richard Peters


He was Aid to the Marquis de la Fayette who will inform you of the Place of his Residence.

